 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                          No. 2:14-CV-2234-MCE-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action
20   alleging intellectual and antitrust claims. On November 19, 2018, the court directed the parties to
21   submit a stipulated proposed protective order absent an “attorney’s eyes only” provision, pursuant
22   to the court’s ruling on plaintiff’s discovery motion. On November 27, 2018, plaintiffs filed a
23   proposed protective order (see Doc. 174). The proposed protective order, however, does not
24   indicate whether defendants have stipulated to the provisions thereof as required by the court’s
25   November 19, 2018, order. Within five days of the date of this order, plaintiffs shall submit a
26   stipulated proposed protective order, with signatures of all counsel approving as to form and
27   content, or defendants shall file a notice indicating their assent to terms of the proposed protective
28   order submitted by plaintiffs on November 27, 2018. The parties are cautioned that failure to
                                                     1
 1   comply with this order may result in the imposition of appropriate sanctions in the court’s

 2   discretion.

 3                  IT IS SO ORDERED.

 4

 5   Dated: November 28, 2018
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
